Citation Nr: 9922785	
Decision Date: 08/12/99    Archive Date: 08/24/99

DOCKET NO.  98-13 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for bilateral hearing loss, 
to include tinnitus. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. P. Havelka, Associate Counsel







INTRODUCTION

The veteran's active military service extended from October 
1954 to October 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  That rating decision denied service 
connection for hearing loss.  

The Board has re-phrased the issue to more accurately reflect 
the assertions made by the veteran in his claim and at his VA 
examination.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran has a current bilateral hearing loss 
disability within the meaning of VA regulations.

3.  There is competent medical evidence of record which 
relates the veteran's current hearing loss disability to 
acoustic trauma and noise exposure during service.

4.  The evidence of record reveals that the veteran was 
subjected to acoustic trauma during service in the form of 
exposure to aircraft noise.

5.  The medical evidence of record reveals that the veteran 
suffers from bilateral tinnitus. 

6.  The veteran's bilateral tinnitus cannot be reasonably 
disassociated from the veteran's bilateral hearing loss.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in active military 
service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1998).

2.  Bilateral tinnitus was incurred in active military 
service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claim is "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  That is, he has presented 
a claim which is plausible.  All relevant facts have been 
properly developed and no further assistance to the veteran 
is required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a).  

Service connection may be established for a current 
disability in several ways including on a "direct" basis.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303(a), 
3.304 (1998).  Direct service connection may be established 
for a disability resulting from diseases or injuries which 
are clearly present in service or for a disease diagnosed 
after discharge from service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(a), (b), 
(d) (1998).  Establishing direct service connection for a 
disability which has not been clearly shown in service 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(d) 
(1998); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

In this case, the determinative issues presented by the claim 
are (1) whether the veteran had hearing loss and/or acoustic 
trauma during service; (2) whether he has a current hearing 
loss disability; and, if so, (3) whether the current hearing 
loss disability is etiologically related to military service.  
The Board concludes that medical evidence is needed to lend 
plausible support for the second and third issues presented 
by this case because they involve questions of medical fact 
requiring medical knowledge or training for their resolution.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995); see also Layno 
v. Brown, 6 Vet. App. 465, 470 (1994); Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  However, lay evidence may be 
sufficient to support the first issue in this case.  Caluza, 
7 Vet. App. at 506; Layno, 6 Vet. App. at 469, citing Dixon 
v. Derwinski, 3 Vet. App. 261, 263 (1992); Garlejo v. 
Derwinski, 2 Vet. App. 619, 620 (1992).

Impaired hearing is considered a disability for VA purposes 
when:  the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385 (1998). 

During the veteran's period of service, service department 
audiological examinations were conducted using American 
Standards Association (ASA) units of measurement.  Current 
audiological examination standards use International 
Standards Organization (ISO) units of measurement.  The Board 
has converted all the audiology data reported in ASA units to 
ISO units in this decision. 

The veteran's service medical records appear to be complete. 
The only audiometric data of record is from the veteran's 
September 1958 separation examination.  Pure tone thresholds 
in decibels at the designated frequencies were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10

10
LEFT
15
10
20

15

However, the pure tone thresholds, in decibels, at 250 Hertz 
were 20 in the right ear and 25 in the left ear.  Because the 
threshold for normal hearing is from 0 to 20 dB, with higher 
threshold levels indicating a degree of hearing loss, these 
results show that the veteran had a slight left ear hearing 
loss on separation from active service.  See Hensley v. Brown 
5 Vet. App. 155, 157 (1993).

In December 1997 the veteran submitted a statement from a 
private physician.  This physician had examined the veteran 
and had audiology data attached to the statement.  The 
physician noted the veteran's history of noise exposure to 
aircraft engine noise during military service.  The 
physician's opinion was "high frequency hearing loss due to 
noise exposure while in service."  

In January 1998, a VA audiological evaluation was conducted.  
Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
45
60
55
65
LEFT
15
40
55
60
65

The average pure tone decibel loss at the above frequencies 
was 56 for the right ear and 55 for the left ear.  Speech 
audiometry revealed speech recognition ability of 84 percent 
in the right ear and of 80 percent in the left ear.  The 
veteran also reported having bilateral tinnitus and that his 
hearing difficulty was particularly troublesome with 
"background noise."  The VA examiner noted the veteran's 
history of noise exposure during service and that the 
apparently used hearing protection during his employment 
subsequent to service.  

The evidence of record reveals that the veteran has a current 
hearing loss disability within the meaning of VA regulations.  
38 C.F.R. § 3.385 (1998).  The veteran has provided competent 
medical evidence to link his current hearing loss to noise 
exposure during service in the form of the December 1997 
private physician's opinion.  

The Board has considered whether there is evidence of 
incurrence of a hearing loss during service.  The Board notes 
that there is evidence of left ear hearing loss on the 
veteran's separation examination.  The veteran asserts that 
he was exposed to air craft noise during service.  His 
discharge papers reveal that he served in the Air Force as a 
firefighter.  The Board finds it entirely plausible that the 
veteran served on crash crew during service and was subjected 
to aircraft noise.  Moreover, the veteran's lay testimony is 
competent to establish the occurrence of exposure to loud 
noises.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Finding the evidence in equipoise, the Board gives 
the benefit of the doubt to the veteran and concludes that 
the evidence supports a grant of service connection for 
bilateral hearing loss.

At the January 1998 VA examination the veteran reported 
having bilateral tinnitus and problems with background noise.  
Service connection has been granted for bilateral 
sensorineural hearing loss.  The Board believes that the 
veteran's claim for service connection for hearing loss along 
which his assertions of tinnitus and background noise 
constitute distinct parts of the same claim.  The veteran's 
tinnitus cannot be reasonably disassociated from his service 
connected bilateral sensorineural  hearing loss.  Therefore, 
service connection for tinnitus is granted.  


ORDER

Service connection for bilateral hearing loss is granted.  

Service connection for tinnitus is granted.  



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

 

